     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 1 of 26




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE           )
INSURANCE COMPANY and STATE            )
FARM COUNT MUTUAL INSURANCE            )
COMPANY OF TEXAS,                      )
                                       )
                   Plaintiffs,         )
                                       )
v.                                     )   Case No. 4:19-CV-01491
                                       )   Hon. Ewing Werlein, Jr.
NOORUDDIN S. PUNJWANI, M.D.;           )
PAIN ALLEVIATION &                     )
INTERVENTIONAL NEEDS, LLC n/k/a        )
PAIN ALLEVIATION &                     )
INTERVENTIONAL NEEDS, PLLC;            )
BARKETALI M. ROOPANI;                  )
ANIL B. ROOPANI; and                   )
SOHAIL B. ROOPANI,                     )
                                       )
                   Defendants.         )

       DEFENDANTS PAIN ALLEVIATION & INTERVENTIONAL NEEDS, PLLC,
        BARKETALI M. ROOPANI, ANIL B. ROOPANI, SOHAIL B. ROOPANI,
                   AND NOORUDDIN S. PUNJWANI, M.D.’S
          RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL DISCOVERY




75292203.3
       Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 2 of 26




                                                TABLE OF CONTENTS



I.       INTRODUCTION .............................................................................................................. 1
II.      ARGUMENT ...................................................................................................................... 2
         A.        The Motion to Compel is State Farm’s most-recent attempt to publicly disparage
                   Defendants and their business................................................................................. 2
         B.        The requests are patently overbroad and substantial compliance would saddle
                   Defendants with significant burden and expense.................................................... 5
         C.        State Farm has far exceeded the 25-interrogatory limit imposed by Federal Rule
                   of Civil Procedure 33 without seeking leave of Court. ......................................... 18
III.     CONCLUSION ................................................................................................................. 20




                                                                   i
75292203.3
      Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 3 of 26




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Mir v. L-3 Commc’ns Integrated Sys., L.P.,
   319 F.R.D. 220 (N.D. Tex. 2016) ..............................................................................................5

Norton v. Assisted Living Concepts, Inc.,
   786 F. Supp. 2d 1173 (E.D. Tex. 2011) .....................................................................................6

Shell Glob. Sols. (US) Inc. v. RMS Eng’g, Inc.,
   No. 4:09-CV-3778, 2011 WL 3418396 (S.D. Tex. Aug. 3, 2011) ............................................5

Sonnino v. Univ. of Kan. Hosp. Auth.,
   221 F.R.D. 661 (D. Kan. 2004)..................................................................................................6

Superior Sales W., Inc. v. Gonzalez,
   335 F.R.D. 98 (W.D. Tex. 2020) .............................................................................................18

Other Authorities

Fed. R. Civ. P. 26(b)(1)..............................................................................................................5, 11

Fed. R. Civ. P. 26(c) ......................................................................................................................11

Fed. R. Civ. P. 33 ...........................................................................................................................18

Fed. R. Civ. P. 33(a) ......................................................................................................................18

Fed. R. Civ. P. 33(a)(1) ..................................................................................................................18

Fed. R. Civ. P. 34(a)(1) ................................................................................................................5, 7

Fed. R. Civ. P. 34(b)(1)(A) ..............................................................................................................6




                                                                       i
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 4 of 26




         Defendants PAIN Alleviation & Interventional Needs, PLLC (“PAIN”), Barketali M.

Roopani, Anil B. Roopani, Sohail B. Roopani (collectively, the “Roopani Defendants”), and

Nooruddin S. Punjwani, M.D. (“Dr. Punjwani”) (collectively, “Defendants”), respond in

opposition to Plaintiffs’ Motion to Compel Discovery [Doc. 95] as follows:

                                    I.     INTRODUCTION

         Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Country

Mutual Insurance Company of Texas (collectively, “State Farm” or “Plaintiffs”), filed suit on

April 23, 2019, alleging that Defendants conspired to defraud State Farm when they treated

automobile accident victims. [Doc. 1]. Specifically, State Farm alleges a claim for money had

and received against all Defendants and a RICO claim against Dr. Punjwani.

         Throughout discovery, Defendants have made an effort to work with State Farm to

provide State Farm with the discovery to which it is entitled under the Federal Rules of Civil

Procedure. Yet, at every opportunity, State Farm has attempted to publically humiliate

Defendants and their business. Due to State Farm’s aggressive approach, Defendants had no

choice but to move for a protective order. [Doc. 64]. State Farm subsequently filed the instant

Motion to Compel, seeking to compel production of the same documents that Defendants

addressed in their Motion for Protective Order. State Farm’s Motion to Compel is the most

recent example of State Farm’s improper use of motions to argue its case and the tactics from

which Defendants need protection.

         Further, State Farm’s requests are exceptionally broad and unduly burdensome. Nearly

every request includes terms defined to be as broad as possible, including “related to,”

“Documents,” “Communications,” “You,” and “Your.” A number of courts have found that such

extensive terms are facially overbroad and lack reasonable particularity.



                                                1
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 5 of 26




         Defendants have already been forced to bear major costs in objecting to and responding

to State Farm’s overreaching discovery, and an Order requiring broader response would require

Defendants to incur even more expense. As Plaintiffs and this Court are aware, Defendants have

already engaged in major discovery efforts to produce electronically stored information,

including producing over 37,000 pages of documents, which include but are not necessarily

limited to, patient medical records, financial records and documentation, fluoroscopic images of

patient procedures, and more. To date, Defendants have made seven productions. On June 18,

2020, PAIN and the Roopani Defendants produced their first set of documents totaling 26,927

pages. Their second set was produced on July 27, 2020, which included 6,493 pages of

documents. PAIN and the Roopani Defendants’ made a third production on September 3, 2020,

consisting of 225 pages of documents. On November 6, 2020, they produced 2,098 more pages

of documents. Most recently, PAIN and the Roopani Defendants produced 224 additional pages

of documents on November 13, 2020. Likewise, Dr. Punjwani made his first production of 496

documents on August 28, 2020 and second set of 1,159 documents on November 3, 2020. In

sum, documents produced by Defendants in this case total over 37,600 pages.

         Defendants have agreed to provide further documents on a rolling basis and have

conferred in good faith to scale back the discovery sought by State Farm. However, to the extent

State Farm insists on pushing for further production of documents that cannot be reasonably tied

to the claims asserted against Defendants, Defendants request the Court grant the currently

pending Motion for Protective Order [Doc. 64] and Deny this Motion to Compel.

                                     II.    ARGUMENT

A.       The Motion to Compel is State Farm’s most-recent attempt to publicly disparage
         Defendants and their business.




                                               2
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 6 of 26




         Despite Defendants’ efforts to work with State Farm to provide the requested discovery,

State Farm continues to publicly disparage the Defendants and their practice at every opportunity

throughout this litigation. As a result of State Farm’s aggressive approach, Defendants had no

choice but to move for a Protective Order that would expressly forbid State Farm from engaging

in such tactics. [Doc. 64].

         Once again, State Farm has filed this motion, laying out unsubstantiated claims and

theories of its case as “facts” that were completely irrelevant to the Motion to Compel. For

example, State Farm’s Motion Compel contains unsupported allegations that are patently

contradicted by their own documents.

         First, State Farm makes the unsupported allegation that “the few films Plaintiffs obtained

through patients’ accident claims reflect Dr. Punjwani fabricated or exaggerated findings to

support his predetermined ESI recommendations.” [Doc. 95 at 4]. However, second opinions

given by doctors obtained by State Farm, interpreting those exact images, conclude that the

treatments recommended by Dr. Punjwani were reasonable and necessary. For example, one

report opined that “

                                                                     ” Dr. Stephen I. Esses, M.C.

Report, Exhibit A at ¶ 6, filed under Seal. The same report provides that “

                                                                                 Id. at ¶ 9. Another

report similarly found that

                                                                  ” and that “

                                                       ” Dr. Ahmed I. Sewielam, M.D. Report,

Exhibit B at 6-7, filed under Seal. At least six additional reports in State Farm’s possession also

support Dr. Punjwani’s recommendations:



                                                 3
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 7 of 26




             Dr. Jose Spencer, M.D. Report Claim #                  , Exhibit C at 3, filed under
               Seal (
                                       ”);

             Dr. Jose Spencer, M.D. Report Claim #                  , Exhibit D at 4, filed under
               Seal (“
                                       ”);

             Dr. Jose Spencer, M.D. Report Claim #              , Exhibit E at 5, filed under
               Seal (finding that the MRI findings were consisted with the MRI films that the
               treatments were medically necessary);

             Dr. Jose Spencer, M.D. Report Claim #                , Exhibit F at 3, filed under
               Seal (finding that the MRI findings were consisted with the MRI films);

             Dr. Jose Spencer, M.D. Report Claim #                , Exhibit G at 3-4, filed
               under Seal (finding that the MRI findings were consisted with the MRI films);
               and

             Dr. Jose Spencer, M.D. Report Claim #                  , Exhibit H at 3-4, filed
               under Seal (finding that the MRI findings were consisted with the MRI films).

         In yet another attempt to publicly humiliate Defendants and call into question the

legitimacy of their business, State Farm makes the unsupported claim that “Dr. Punjwani

purportedly performed fluoroscopic guidance on patients . . . .” [Doc. 95 at 13] (emphasis

added). However, Plaintiffs were specifically invited by Defendants to inspect the fluoroscopic

images (in hopes of decreasing the cost and burden of producing the documents) on August 4,

2020. Email from A. Simon to M. Ryan, Exhibit I. However, Plaintiffs never did take the

opportunity to inspect the images made available to them, and in an effort to move this case

forward to resolution, and comply with the requests, Defendants have incurred the burdensome

task of accessing the individual file images stored on servers, identifying which images pertain to

each patient at issue in this suit, and have started producing those images electronically to

Plaintiffs. Defendants have incurred the expense of producing those fluoroscopic images, despite

the offer to come on site and review, and continue to produce those images on a rolling basis to




                                                4
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 8 of 26




debunk Plaintiffs’ claims. In other words, State Farm makes these unsubstantiated claims despite

having access to images showing that such imaging was performed.

         Moreover, State Farm has continuously taken an aggressive and overreaching approach to

discovery in this case, based simply on the notion that it is entitled to broad discovery because it

has asserted a RICO claim against one named defendant. This approach has caused demonstrable

hardship and prejudice to Defendants, as well as non-parties, in that it has forced them to bear

enormous costs in objecting to and responding to overreaching discovery. [Docs. 64; 99].

Plaintiff’s Motion to Compel is the latest example of State Farm’s tactics from which Defendants

need protection.

B.       The requests are patently overbroad and substantial compliance would saddle
         Defendants with significant burden and expense.

         A bedrock principle of discovery is that it must be relevant to a claim or defense of any

party and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). To determine whether

discovery requests are proportional to the needs of a case, a court must consider, among other

things, “the parties’ relative access to relevant information, the parties’ resources, the importance

of the discovery in resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Id.; Mir v. L-3 Commc’ns Integrated Sys., L.P., 319

F.R.D. 220, 225 (N.D. Tex. 2016) (“[A] court can—and must—limit proposed discovery that it

determines is not proportional to the needs of the case . . . .”). Further, a party is only required to

produce documents that are within its possession, custody, or control. Fed. R. Civ. P. 34(a)(1).

The party seeking production of documents bears the burden of establishing the opposing party’s

control over them. Shell Glob. Sols. (US) Inc. v. RMS Eng’g, Inc., No. 4:09-CV-3778, 2011 WL

3418396, at *2 (S.D. Tex. Aug. 3, 2011). Requests for production must also describe with




                                                  5
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 9 of 26




reasonable particularity each item or category of items to be produced. Fed. R. Civ. P.

34(b)(1)(A).

         Here, nearly all of Plaintiffs’ requests seek “[a]ll Documents and Communications,” and

employ the terms “You,” “Your,” “related to,” or “relating to.” [Docs. 64-1 at 5, 9-10; 64-2 at 5-

9; 64-3 at 5-9; 64-4 at 5-9; 64-5 at 6, 8]. As noted in the Elite Nonparties’ Response to

Plaintiffs’ Motion to Compel, [Doc. 99], Plaintiffs’ definitions of these terms are extremely

broad and can hardly be considered to describe the requested materials with “reasonable

particularity.” Fed. R. Civ. P. 34(b)(1)(A); Norton v. Assisted Living Concepts, Inc., 786 F. Supp.

2d 1173, 1180 (E.D. Tex. 2011) (finding that interrogatory was overbroad where defined term

“you” included all of employer’s employees because employer could not reasonably be expected

to know what each of its employees had done); Sonnino v. Univ. of Kan. Hosp. Auth., 221 F.R.D.

661, 667-68 (D. Kan. 2004) (when an interrogatory uses an omnibus term such as “relating to” or

“concerning,” with respect to a general category or group of documents, the request is overbroad

and/or unduly burdensome on its face).

         1.     Request No. 2 to the Roopani Defendants is overly broad and unduly burdensome
                because it seeks production of extensive documentation that is not relevant to the
                claims asserted against the Roopani Defendants, and the Roopani Defendants
                have already produced documents responsive to the request.

         Request 2 seeks: “All Documents and Communications reflecting Your contractual,

financial, referral, ownership, and/or other relationship with . . . [27 listed entities] . . . including

but not limited to any documents reflecting (i) Your role(s), title(s), and responsibilities with

respect to that entity, (ii) the purpose for which that entity was formed and the services (if any) it

provides, (iii) the terms of any contracts or other agreements You entered with that entity, (iv)

the terms of any financial arrangements You entered with that entity, and (v) the amounts of any




                                                   6
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 10 of 26




payments, distributions, or other compensation You paid to or received from that entity.” [Docs.

64-2 at 5-6; 64-3 at 5-6; 64-4 at 5-6] (emphasis added).

          This request seeks documents and communications with 27 separate entities, most of

which are non-parties to this case. Given the expansive definitions of “Documents” and

“Communications,” the failure to limit the request to documents in the Roopani Defendants’

possession, custody, or control (Fed. R. Civ. P. 34(a)(1)), and the use of “You” and “Your,” this

request seeks every scrap of paper that has anything to do with the Roopani Defendants’ dealings

with these 27 entities. This request is undeniably overbroad and unduly burdensome, especially

in light of the fact that Plaintiffs have failed to show how these documents may be used to

adjudicate a claim for money had and received against the Roopani Defendants.

          Significantly, on June 29, 2020, counsel for the Roopani and PAIN Defendants sent

Plaintiffs’ counsel a letter, agreeing to produce responsive documents related solely to PAIN,

along with any responsive documents that contain overlapping information for both PAIN and

the Elite Entities. See June 29, 2020 Letter to Plaintiffs’ Counsel, Exhibit J. To date, Defendants

have produced over 37,000 pages of documents to Plaintiffs, including documents responsive to

Request 2.

          2.    Request No. 3 to the Roopani Defendants is overbroad and unduly burdensome
                because it would require production of extensive documentation that is not
                relevant to the claims asserted against the Roopani Defendants, and the Roopani
                Defendants have already produced documents responsive to the request.

          Request 3 seeks: “All Documents and Communications reflecting or relating to Your

ownership, membership, equity, or any other financial interest in any entity, including but not

limited to P.A.I.N. and/or the Elite Entities.” [Docs. 64-2 at 6; 64-3 at 6; 64-4 at 6] (emphasis

added).




                                                7
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 11 of 26




         This request employs the broadly-defined terms “Documents,” “Communications,” and

“Your.” It also uses “relating to” with respect to a general category of documents, i.e.

“ownership, membership, equity, or any other financial interest.” Attempting to locate, review,

and produce every single “Document” or “Communication” would be a substantial task. Not

only would it require detailed searches of both electronic and paper files, it would require

interviewing each and every past and present employee of the Roopani Defendants, as well as

anyone that may ever have “acted on behalf of” the Roopani Defendants. [See Docs. 64-2 at 3;

64-3 at 3; 64-4 at 3 (defining “You” and “Your,” to include all “employee[s], agent[s], entit[ies],

or other person[s] acting on behalf of” any of the Defendants)]. If this is not overbroad and

unduly burdensome on its face, then it is difficult to imagine what request might be.

         In the Letter to Plaintiffs’ counsel, the Roopani Defendants agreed to produce responsive

documents related solely to PAIN, along with any responsive documents that contain

overlapping information for both PAIN and the Elite Entities. Ex. J at 2. Again, Plaintiffs have

failed to show how these documents may be used to adjudicate a claim for money had and

received against the Roopani Defendants. To date, Defendants have produced over 37,000 pages

of documents to State Farm, including documents responsive to Request 3.

         3.     Request No. 4 to the Roopani Defendants and Request No. 11 to Dr. Punjwani are
                overbroad and unduly burdensome because they would require extensive searches
                and interviews to produce responsive documents, and Defendants have already
                produced documents responsive to the requests.

         Request 4 seeks: “All Documents reflecting or relating to investments, payments, and/or

any financial or equity distributions You made to or received from P.A.I.N., the Elite Entities,

and/or any other Defendant from 2015 through the present, including but not limited to any

checks, general ledgers, receipts, or Form 1099s reflecting such payments or distributions. If

Your general ledgers or any other accounting documents are kept in electronic form such as


                                                 8
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 12 of 26




QuickBooks, produce those ledgers and/or documents in electronic form.” [Docs. 64-2 at 7; 64-3

at 7; 64-4 at 7]. Request 11 to Dr. Punjwani seeks the same information, except it is directed at

Dr. Punjwani. [Doc. 64-5 at 8].1

         Because the term “Documents” includes “communications” within the definition

propounded by State Farm, this request seeks not just documents, but documentation of all

discussions and conversations ever had regarding investments, payments and/or any financial or

equity distributions between the Defendants and the Elite Entities since 2015. As written,

substantial compliance would require, in addition to detailed searches of all electronic and paper

records, interviews with all agents and employees of the Defendants and the Elite Entities—past

and present—to determine whether any such investments, payments, and/or distributions had

ever been discussed.

         Counsel for the Roopani and PAIN Defendants informed Plaintiffs’ counsel that the

documents previously secured by State Farm through the subpoena requesting bank records

contained much of the information sought by this request. Ex. J, at 2. Further, the Roopani

Defendants have produced non-privileged information within its possession, custody, or control

related to PAIN, including their tax returns for fiscal years 2015-2019 on November 6, 2020. In

fact, Plaintiffs’ Motion to Compel references information from Defendants’ financials already in

Plaintiffs’ possession. [Doc. 95 at 8-9 (“P.A.I.N.’s bank records reflect only minimal direct

payment to the Roopanis.”)]. Notwithstanding the fact that the Roopani Defendants’ have

already produced substantial documents responsive to this request, State Farm filed the instant

motion merely to advance its unsupported theory that the Roopani Defendants profited from an

alleged “fraudulent scheme.”

1
    Because State Farm served many of the same requests on the Roopani Defendants and
    Dr. Punjwani, Defendants will address the requests that overlap together.

                                                9
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 13 of 26




         The same is true for Dr. Punjwani. State Farm already has or will receive Dr. Punjwani’s

bank records, his tax information through 2019, and documents that show the work Dr. Punjwani

performed for PAIN and the amount he charged for that work from 2015 to the present.

         4.     Request No. 5 to the Roopani Defendants and Request No. 12 to Dr. Punjwani are
                overbroad and unduly burdensome because they seek production of extensive and
                irrelevant documentation regarding PAIN and the Elite Entities, and Defendants
                have already produced documents responsive to the requests.

         Request 5 seeks: “All Documents and Communications relating to or reflecting the

creation, operation, and/or management of P.A.I.N. and/or the Elite Entities.” [Docs. 64-2 at 7;

64-3 at 7; 64-4 at 7]. Request 12 to Dr. Punjwani seeks the same information, except it is

directed at Dr. Punjwani. [Doc. 64-5 at 8].

         As written, this request seeks documentation of every discussion or conversation

Defendants ever had—with anyone—that touches even remotely on the creation, operation,

and/or management of PAIN and/or the Elite Entities. Again, Plaintiffs have failed to show how

these documents, which, as written, would include electricity bills and receptionist pay stubs, are

at all relevant to State Farm’s claim for claim for money had and received against the Roopani

Defendants.

         In an effort to confer in good faith, the Roopani Defendants agreed to produce responsive

documents within their possession, custody, and control related to PAIN. Ex. J at 2. To date,

Defendants have produced over 37,000 pages of documents to State Farm, including documents

responsive to Request 5. Further compliance with this request would require the Court to adopt

State Farm’s overbroad definition of documents and communications, as well as essentially

granting State Farm unfettered access into other non-party entities.

         With regard to Dr. Punjwani, as an individual contractor this request clearly seeks

documents that are outside of his custody and control, are duplicative of documents already


                                                10
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 14 of 26




produced by the other Defendants, and that are more easily and cheaply obtained from other

Defendants like PAIN itself. See Fed. R. Civ. P. 26(b)(1) (scope of discovery includes

consideration of the parties’ relative access to relevant information); Fed. R. Civ. P. 26(c) (court

may issue protective order because discovery sought is unreasonably cumulative or duplicative

or can be obtained from some other source that is more convenient, less burdensome, or less

expensive). However, Dr. Punjwani has agreed to produce documents in his possession like, for

example, any agreements he has with PAIN.

         5.     Request No. 6 to the Roopani Defendants and Request No. 13 to Dr. Punjwani are
                overbroad and unduly burdensome because they would require extensive searches
                and interviews to produce responsive documents, and Defendants have already
                produced documents responsive to the requests.

         Request 6 seeks: “All Documents reflecting or relating to Your financial condition from

2015 to the present, including but not limited to, any general ledgers, balance sheets, income

statements, and/or account statements. If Your accounting documents are kept in electronic form

such as QuickBooks, produce those ledgers and/or documents in electronic form.” [Docs. 64-2 at

7; 64-3 at 7; 64-4 at 7]. Request 13 to Dr. Punjwani seeks the same information, except it is

directed at Dr. Punjwani. [Doc. 64-5 at 8].

         Because the term “Documents” includes “communications” within the definition

propounded by State Farm, this request seeks not just documents, but documentation of all

discussions and conversations ever had regarding the financial condition of the Roopani

Defendants and any of their agents or employees. As written, substantial compliance would

require, in addition to detailed searches of all electronic and paper records, interviews with all

agents and employees of the Roopani Defendants to determine whether their financial condition

had ever been the topic of conversation or otherwise discussed.




                                                11
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 15 of 26




         The Roopani Defendants have produced non-privileged information within their

possession, custody, or control related to PAIN, including their tax returns for fiscal years 2015-

2019 on November 6, 2020.

         Similarly, Dr. Punjwani has produced his personal tax returns for 2014-2018 and he has

agreed to produce his tax returns for 2019. State Farm also already has a complete picture of

Dr. Punjwani’s finances from the extensive bank records it has already received based on

Dr. Punjwani’s disclosure of his bank account information.

         6.     Request No. 9 to the Roopani Defendants is overbroad and unduly burdensome
                because it would require extensive searches and interviews to produce responsive
                documents, and the Roopani Defendants have already produced documents
                responsive to the request.

         Request 9 seeks: “All Documents reflecting or relating to any services performed for

P.A.I.N. and/or the Elite Entities by any management company, transportation company, patient

referral or solicitation service, medical or health care provider, billing/collection company,

consulting company, law firm, marketing company, and/or accounting/bookkeeping/tax

company, including their employees and/or agents.” [Docs. 64-2 at 7; 64-3 at 7; 64-4 at 7].

         This request again uses the broadly defined terms “Documents” and “relating to” with

reference to a general category of documents, i.e., “any services performed for P.A.I.N. and/or

the Elite Entities.” And in light of the expansive definitions of “P.A.I.N.” and “Elite Entities,”

substantial compliance would require painstaking searches of both electronic and paper files and

interviews of every past and present employee of PAIN and the Elite Entities as well as anyone

who may ever have acted on behalf of PAIN and/or the Elite Entities. Further, as noted in the

Letter to Plaintiffs’ counsel, the Roopani Defendants agreed to produce responsive documents

related solely to PAIN that are within their custody or control. Ex. J at 2. To date, Defendants




                                                12
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 16 of 26




have produced over 37,000 pages of documents to State Farm, including documents responsive

to Request 9.

         7.     Request No. 12 to the Roopani Defendants is overbroad and unduly burdensome
                because it would require extensive searches and interviews to produce documents
                related to nonparties, and the Roopani Defendants have already produced
                documents responsive to the request.

         Request 12 seeks: “All Documents and Communications reflecting or relating to any

transfer of assets, liabilities, or leases from You, P.A.I.N., any other Defendant and/or the Elite

Entities to any other entity or person, including but not limited to any accounts receivable or

payable.” [Docs. 64-2 at 8; 64-3 at 8; 64-4 at 8].

         As written, this request seeks documentation of every discussion or conversation the

Roopani Defendants ever had—with anyone—that touches even remotely on accounts receivable

or the transfer of assets, liabilities, or leases from the Defendants or Elite Entities. As written,

substantial compliance would require, in addition to detailed searches of all electronic and paper

records, interviews with all agents and employees of the Defendants and the Elite Entities—past

and present—to determine whether any such transfers or accounts receivable had ever been

discussed. This request is overly broad and unduly burdensome, especially in light of the fact

that it requests information relating to the Elite Entities, which a not parties to this lawsuit.

         Moreover, counsel for the Roopani and PAIN Defendants informed Plaintiffs’ counsel

that the documents previously secured by State Farm through the subpoena requesting bank

records contained much of the information sought by this request. Ex. J, at 2. Again, State Farm

takes advantage of its Motion to Compel to demean Defendants, despite knowledge that it is

already in possession of the documents that form, at least in part, the basis for its Motion to

Compel.




                                                  13
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 17 of 26




         8.     Request No. 20 to the Roopani Defendants is overbroad and unduly burdensome
                because it seeks documents that do not exist, or are otherwise not within the
                Roopani Defendants’ possession, custody, or control.

         Request 20 seeks: “All deposition transcripts, sworn statements, recorded statements, or

transcripts of examinations under oath reflecting testimony by You or anyone performing

healthcare services at on [sic] behalf of P.A.I.N. and/or the Elite Entities.” [Docs. 64-2 at 9; 64-3

at 9; 64-4 at 9].

         The June 29, 2020 letter to Plaintiffs’ counsel made clear that the Roopani Defendants

have not given any testimony regarding the performance of healthcare services on behalf of

PAIN and, as such, there are no such documents in the Roopani Defendants’ custody or control

that are responsive to this request. Ex. J at 3. In their Motion to Compel, Plaintiffs therefore seek

documents that they are aware do not exist. This request is overbroad and unduly burdensome

considering it seeks documents that either do not exist, or are not otherwise in the Roopani

Defendants’ custody or control.

         9.     Request No. 2 to PAIN is overbroad and unduly burdensome because it seeks
                every document related to services performed on 868 different patients and PAIN
                has already expended significant resources to produce documents responsive to
                the request.

         Request 2 seeks: “All Documents and Communications reflecting or relating to all

payments received by You or paid by You to either Plaintiff, any other Defendant, the Elite

Entities, any law firm or personal injury attorney, or any other source relating to the healthcare

services You, Nooruddin S. Punjwani, M.D., Rehan Memon, M.D., Sara Goel, D.O., and/or the

Elite Entities performed for the patients whose claims are at issue in the Complaint.” [Doc. 64-1

at 5].

         This request uses the expansively-defined terms “Documents,” “Communications,” and

“You.” It also uses “relating to” with respect to a general category of documents, i.e. “payments


                                                 14
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 18 of 26




received.” As such, this request seeks every scrap of paper ever exchanged between PAIN (as

well as their employees and agents) and (1) State Farm, (2) any other Defendant, (3) the Elite

Entities, (4) any law firm or personal injury attorney, or (5) any other source relating to 868

patients. [Doc. 1 at Ex. 1].

         To substantially comply with this request, PAIN conducted a laborious and expensive

search of all electronic and paper communications and files in an attempt to extract the

responsive documents. PAIN produced non-privileged documents within its possession, custody,

or control and responsive to this request in its production of patient medical records on June 18,

2020 and July 27, 2020. Given the significant resources already expended to comply with this

request, further production would require PAIN to incur additional expense and is further

evidence of why this request is unduly burdensome.

         10.    Request No. 21 to PAIN is overbroad and unduly burdensome because it would
                require extensive searches and interviews to produce documents related to
                nonparties, and PAIN has already produced documents responsive to the request.

         Request 21 seeks: “All Documents and Communications reflecting or relating to any

transfer of assets, liabilities, or leases from You, any other Defendant, and/or the Elite Entities to

any other entity or person, including but not limited to any accounts receivable or payable.”

[Doc. 64-1 at 9].

         This request is the same as Request 12 to the Roopani Defendants, except it is directed at

PAIN. This change does not render it any less broad or burdensome. Again, at the time Plaintiffs

filed their Motion to Compel, they were aware that PAIN had already produced non-privileged

information responsive to this request within its possession, custody, and control, as part of the

PAIN banking records. Ex. J at 4.

         11.    Request No. 29 to PAIN is overbroad and unduly burdensome because it seeks
                documents that are not relevant to the claims asserted against PAIN and are not
                within PAIN’s possession, custody, or control.

                                                 15
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 19 of 26




         Request 29 seeks: “All deposition transcripts, sworn statements, recorded statements, or

transcripts of examinations under oath reflecting testimony by You or anyone performing

healthcare services on Your behalf.” [Doc. 64-1 at 10].

         This request is overbroad and unduly burdensome considering it seeks discovery of

documents that are not relevant to a claim for money had and received asserted against PAIN and

are not otherwise in PAIN’s possession, custody, or control. Furthermore, the PAIN and Roopani

defendants have made an effort to obtain this information, and such transcripts are not within

Defendants’ custody or control.

         12.    Request No. 5 to Dr. Punjwani is overbroad and unduly burdensome because it
                would require extensive searches and interviews of every individual who ever
                worked for or on behalf of Dr. Punjwani.

         Request 5 seeks: “All Documents and Communications reflecting or relating to Your

roles and responsibilities with respect to any position(s) You hold or have held at P.A.I.N. and/or

the Elite Entities, including but not limited to any contracts or other agreements You entered

with those entities, any financial arrangements You made with those entities, and any payments

You made to or received from those entities.” [Doc. 64-5 at 6].

         This   request   again   uses   the   expansive   defined    terms   “Documents”      and

“Communications,” as well as “relating to” with reference to a general category of documents,

i.e., any positions Dr. Punjwani has ever held at PAIN and/or the Elite Entities. Moreover, the

request for all documents that “reflect” Dr. Punjwani’s responsibilities could include almost

every email he has sent or document he has created while working for PAIN. And because the

request seeks such Documents and Communications with respect to any positions “You” hold or

have held, substantial compliance would require painstaking searches of both electronic and

paper files and interviews of every past and present employee of Dr. Punjwani, as well as anyone

that may ever have “acted on behalf” of Dr. Punjwani.

                                                16
75292203.3
      Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 20 of 26




         Assuming the narrower, second half of the request reflects the information in which State

Farm is actually interested, Dr. Punjwani already produced responsive documents and will

supplement his production with additional documents. As explained above, State Farm already

has extensive information related to Dr. Punjwani’s finances, and he will produce records that

show the work he performed for PAIN and the amounts he charged for that work and any

agreements he has with PAIN.

         13.    Request No. 6 to Dr. Punjwani is overbroad and unduly burdensome because it
                seeks production of every document and communication regarding services
                performed over the last six years, and Defendants have already produced
                documents responsive to this request.

         Request 6 seeks: “All Documents and Communications reflecting or relating to any

services You have performed for or on behalf of P.A.I.N. and/or the Elite Entities.” [Doc. 64-5 at

6].

         As written, this request seeks documentation of every discussion or conversation Dr.

Punjwani has ever had—with anyone—that touches even remotely on any services Dr. Punjwani

has performed for or on behalf of PAIN and/or the Elite Entities. Because the Requests for

Production ask for documents going back to January 1, 2015, attempting to locate, review, and

produce every single “Document” or “Communication” responsive to this request would be an

almost-impossible task. Not only would it require detailed searches of both electronic and paper

files, it would require interviewing each and every past and present employee of PAIN and the

Elite Entities, as well as anyone that may ever have “acted on behalf of” PAIN and/or the Elite

Entities. This request is patently overbroad and unduly burdensome.

         However, Dr. Punjwani has already produced over 1,600 pages of documents from his

personal and work email accounts, including documents responsive to this request that are

related to the services he performed for the patients at issue in this case. He has also located and


                                                17
75292203.3
     Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 21 of 26




will produce records that show the services he performed for PAIN and the amounts he charged

for that work.

         Significantly, as noted above, on August 4 2020, Defendants offered to make

fluoroscopic images available to Plaintiffs for inspection. See Ex. I. Plaintiffs have been given

the opportunity to access the fluoroscopic images for over two months, but have not attempted to

review those images. In an effort to Defendants incurred the substantial cost of producing

fluoroscopic images in an effort to debunk State Farm’s claims and move the case toward

resolution. Now, Defendants have been forced to incur the cost of responding to this Motion on

an issue that was made moot before State Farm even filed this Motion to Compel. Because this is

a moot issue and Defendants have already made the fluoroscopic images available for inspection,

the Court should order that State Farm be required to reimburse Defendants for responding to

this issue, as it was made moot before State Farm filed this Motion.

C.       State Farm has far exceeded the 25-interrogatory limit imposed by Federal Rule of
         Civil Procedure 33 without seeking leave of Court.

         As fully briefed in Defendants’ Motion for Protective Order [Doc. 64], State Farm’s

attempt to issue far more than 25 interrogatories to each of the Defendants completely disregards

the very clear limitations on interrogatories under Federal Rule of Civil Procedure 33. Fed. R.

Civ. P. 33(a)(1) (“Unless otherwise stipulated or ordered by the court, a party may serve on any

other party no more than 25 interrogatories, including all discrete subparts.”); Superior Sales W.,

Inc. v. Gonzalez, 335 F.R.D. 98, 103 (W.D. Tex. 2020).

         When the 25-interrogatory limit was adopted as part of Rule 33 in 1993, the Advisory

Committee Note further clarified that a party “must secure leave of court (or a stipulation from

the opposing party) to serve a larger number [of interrogatories]. Parties cannot evade this

presumptive limitation through the device of joining as ‘subparts’ questions that seek


                                                18
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 22 of 26




information about discrete separate subjects.” Fed. R. Civ. P. 33(a) advisory committee’s note to

1993 amendment.

         The Federal Rules could not be more clear: State Farm was required to seek leave of

court or approach Defendants in advance of issuing more than 25 interrogatories. However, State

Farm did not request in advance, nor has the Court ordered, additional interrogatories.

Nevertheless, State Farm persists in its unwarranted and inappropriate discovery demands.

         Since early on in the discovery stages, Defendants have attempted to work with State

Farm in good faith to provide documents and responses relevant to its claims against Defendants.

For example, the Roopani Defendants have provided information regarding their employment

history, compensation, and relationships with various entities. Sohail Roopani Answers to

Plaintiffs’ First Set of Interrogatories, Exhibit K; Anil Roopani Answers to Plaintiffs’ First Set of

Interrogatories, Exhibit L; Barket Ali Roopani Answers to Plaintiffs’ First Set of Interrogatories,

Exhibit M; Sohail Roopani Supplemental Answers to Plaintiffs’ First Set of Interrogatories,

Exhibit N; Anil Roopani Supplemental Answers to Plaintiffs’ First Set of Interrogatories, Exhibit

O; Barket Ali Roopani Supplemental Answers to Plaintiffs’ First Set of Interrogatories, Exhibit

P. PAIN has likewise identified current and former employees that would have information

potentially relevant to dispute, as well as details regarding its relationships with Dr. Punjwani

and several other physicians. PAIN Answers to Plaintiffs’ First Set of Interrogatories, Exhibit Q.

Dr. Punjwani has collected individual documents and searched his personal and work email

accounts for responsive information, provided information regarding his employment history, his

relationships with the 27 entities listed in Interrogatory 2, and his banking and tax information.

Dr. Punjwani Answers to Plaintiffs’ First Set of Interrogatories, Exhibit R.




                                                 19
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 23 of 26




          Defendants have produced a significant amount of information in an effort to show State

Farm that the RICO and money had and received claims against Defendants are unwarranted.

State Farm is not entitled to discovery beyond that allowed by the Federal Rules simply because

it is disappointed that the information provided by Defendants does not support its meritless

claims.

                                      III.   CONCLUSION

          As demonstrated above, the discovery requests directed at Defendants are overly broad

and unduly burdensome. Consequently, Defendants ask the Court to deny Plaintiffs’ Motion to

Compel and award Defendants reasonable expenses and attorneys’ fees incurred in preparing this

response.



                                                     Respectfully submitted,

                                                     POLSINELLI PC

                                                     By:/s/ Ebad Khan
                                                     Mark S. Armstrong, Esq.
                                                     Texas Bar No. 01321900
                                                     Fed. I.D. No. 219390
                                                     1000 Louisiana Street, Suite 6400
                                                     Houston, Texas 77002
                                                     713-374-1600
                                                     Fax: 713-374-1601
                                                     marmstrong@polsinelli.com
                                                     Attorney in Charge

                                                     Lauren E. Tucker McCubbin, Esq.
                                                     900 W. 48th Place, Suite 900
                                                     Kansas City, Missouri 64112
                                                     816-753-1000
                                                     Fax: 816-753-1536
                                                     ltucker@polsinelli.com

                                                     Ebad Khan, Esq.
                                                     Texas Bar No. 24092625
                                                     Fed. I.D. No. 2810999

                                                20
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 24 of 26




                                           1000 Louisiana Street, Suite 6400
                                           Houston, Texas 77002
                                           713-374-1600
                                           Fax: 713-374-1601
                                           ekhan@polsinelli.com

                                       ATTORNEYS FOR DEFENDANTS PAIN
                                       ALLEVIATION & INTERVENTIONAL
                                       NEEDS, PLLC, BARKETALI M. ROOPANI,
                                       ANIL B. ROOPANI, AND SOHAIL B.
                                       ROOPANI

                                       and

                                       AHMAD ZAVITSANOS ANAIPAKOS
                                       ALAVI & MENSING PC

                                       Todd W. Mensing, Esq.
                                       Sammy Ford, IV, Esq.
                                       Jordan L. Warshauer, Esq.
                                       1221 McKinney Street, Suite 2500
                                       Houston, Texas 77010
                                       713-655-1101
                                       Fax: 713-655-0062
                                       tmensing@azalaw.com
                                       sford@azalaw.com
                                       jwarshauer@azalaw.com

                                       ATTORNEYS FOR DEFENDANT
                                       NOORUDDIN S. PUNJWANI, M.D.




                                      21
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 25 of 26




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of November, 2020, the above and foregoing was
served to all counsel of record.

                                                   /s/ Ebad Khan
                                                   Ebad Khan

Jared T. Heck, Esq.                                Mark S. Armstrong, Esq.
Ross O. Silverman, Esq.                            Ebah Khan, Esq.
Eric T. Gortner, Esq.                              Polsinelli PC
Katten Muchin Rosenman LLP                         1000 Louisiana Street, Suite 6400
525 W. Monroe Street, Suite 1900                   Houston, TX 77002
Chicago, IL 60661-3693                             713-374-1600
312-902-5200                                       Fax: 713-374-1601
Jared.heck@kattenlaw.com                           marmstrong@polsinelli.com
Ross.silverman@kattenlaw.com                       ekhan@polsinelli.com
Eric.gortner@kattenlaw.com
                                                   Lauren T. Tucker McCubbin, Esq.
Emily L. Travis, Esq.                              Polsinelli PC
Katten Muchin Rosenman LLP                         900 W. 48th Place, Suite 900
1301 McKinney Street, Suite 3000                   Kansas City, MO 64112
Houston, TX 77010                                  816-753-1000
713-270-3446                                       Fax: 816-753-1536
Fax: 713-270-3401                                  ltucker@polsinelli.com
Emily.travis@kattenlaw.com
ATTORNEYS FOR PLAINTIFFS                           ATTORNEYS FOR DEFENDANTS
                                                   PAIN ALLEVIATION &
Todd W. Mensing, Esq.                              INTERVENTIONAL
Sammy Ford, IV, Esq.                               NEEDS, LLC N/K/A PAIN
Ahmad Zavitsanos Anaipakos                         ALLEVIATION & INTERVENTIONAL
Alavi & Mensing PC                                 NEEDS, PLLC (“P.A.I.N.”), BARKETALI
1221 McKinney Street, Suite 2500                   M. ROOPANI, ANIL B. ROOPANI AND
Houston TX 77010                                   SOHAIL B. ROOPANI
713-655-1101
Fax: 713-655-0062
tmensing@azalaw.com
sford@azalaw.com
ATTORNEYS FOR DEFENDANT
NOORUDDIN S. PUNJWANI




                                              22
75292203.3
    Case 4:19-cv-01491 Document 100 Filed on 11/17/20 in TXSD Page 26 of 26




                                       1
75292203.3
